FILED
                                                        United States Court of Appeals
                         UNITED STATES COURT OF APPEALS         Tenth Circuit

                                     TENTH CIRCUIT                         November 14, 2012

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 ROBERT DIBARTOLOMEO,

           Petitioner - Appellant,

 v.                                                           No. 12-8054
                                                    (D.C. No. 2:11-CV-00380-CAB)
 ROBERT O. LAMPERT, director,                                  (D. Wyo.)
 Wyoming Department of Corrections,

           Respondent - Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Robert DiBartolomeo, a Wyoming state prisoner proceeding pro se,1 seeks a

certificate of appealability (“COA”) to challenge the district court’s denial of his 28




        * This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
         Because Mr. DiBartolomeo is proceeding pro se, we construe his pleadings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also United States v.
Pinson, 584 F.3d 972, 975 (10th Cir. 2009) (“[W]e must construe [a pro se litigant’s]
arguments liberally; this rule of liberal construction stops, however, at the point at which
we begin to serve as his advocate.”).
U.S.C. § 2254 petition for writ of habeas corpus.2 Exercising jurisdiction pursuant to 28

U.S.C. §§ 1291 and 2253(a), we deny Mr. DiBartolomeo’s application for a COA and

dismiss this matter.

       On December 14, 2006, Mr. DiBartolomeo pled guilty to three counts of grand

larceny in violation of Wyo. Stat. § 6-3-402(a), and one count of forgery in violation of

Wyo. Stat. § 6-3-602(a). On February 8, 2007, he was sentenced to consecutive prison

terms of five to seven years for each count. Mr. DiBartolomeo did not file a direct

appeal.

       Between 2009 and 2011, Mr. DiBartolomeo sought post-conviction relief in

various Wyoming state courts. All of his state habeas corpus petitions were denied, and

the Wyoming Supreme Court denied his motion for writ of certiorari to review his habeas

petition on March 8, 2011.

       On December 20, 2011, Mr. DiBartolomeo filed his § 2254 petition in the U.S.

District Court for the District of Wyoming. The federal district court denied his petition

as time-barred under the one-year statute of limitations applicable to federal habeas

petitions. See 28 U.S.C. § 2244(d)(1). It concluded that Mr. DiBartolomeo’s one-year

period commenced on March 12, 2007, the last day he could have filed a direct appeal

from his convictions and sentence to the Wyoming Supreme Court. Thus, the last day

that Mr. DiBartolomeo could have filed his § 2254 petition was March 12, 2008.

       2
       Although Mr. DiBartolomeo did not file a separate application for a COA, we
deem his notice of appeal a renewed application for a COA, pursuant to Fed. R. App. P.
22(b).
                                            -2-
       The district court recognized that, under § 2244(d)(2), the one-year limitations

period could have been tolled by Mr. DiBartolomeo’s state post-conviction proceedings.

But it declined to apply tolling because Mr. DiBartolomeo provided no evidence that he

had filed a state post-conviction petition before March 12, 2008. Even assuming Mr.

DiBartolomeo had met that deadline, the court explained, he still failed to file his § 2254

petition within one year of the first denial of his state habeas corpus petition, which

occurred April 21, 2009. The court also did not apply equitable tolling because Mr.

DiBartolomeo did not request or argue for equitable tolling.

       Mr. DiBartolomeo now seeks a COA to challenge the district court’s dismissal of

his § 2254 petition. A COA is a jurisdictional prerequisite to this court’s review of a

§ 2254 petition. 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S. 322, 335-36

(2003). To receive a COA, a petitioner must make “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, a district court denies a

habeas petition on procedural grounds, a COA will be issued only when the petitioner

shows that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) establishes a one-

year statute of limitations to bring habeas petitions under 28 U.S.C. § 2254. See 28

U.S.C. § 2244(d)(1). The limitations period typically begins running on “the date on
                                              -3-
which the judgment became final by the conclusion of direct review or the expiration of

the time for seeking such review.” Id. § 2244(d)(1)(A).

        As the district court noted, Mr. DiBartolomeo was sentenced on February 8, 2007,

and had until March 12, 2007, to file a direct appeal. See Wyo. R. App. P. 2.01

(requiring the filing of a notice of appeal within 30 days of the entry of an appealable

order). Thus, Mr. DiBartolomeo’s one-year limitations period expired on March 12,

2008.

        Mr. DiBartolomeo has not met his burden of establishing that jurists of reason

would find the correctness of the district court’s procedural ruling debatable. He has not

disputed the district court’s ruling that he failed to provide evidence that the filing of a

state habeas petition tolled the limitations period. He also fails to dispute the district

court’s determination that he did not raise or argue equitable tolling.

        Because Mr. DiBartolomeo has failed to show that jurists of reason would debate

the district court’s ruling that his § 2254 petition is time-barred, we deny Mr.

DiBartolomeo’s application for a COA and dismiss this matter. We also deny his request

to proceed in forma pauperis.

                                            ENTERED FOR THE COURT



                                            Scott M. Matheson, Jr.
                                            Circuit Judge




                                              -4-